Citation Nr: 0117114	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  01-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear 
disability.

2.  Entitlement to service connection for chloracne or other 
acneform disease consistent with chloracne due to exposure to 
herbicide agents.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for acne (other than 
chloracne or other acneform disease consistent with chloracne 
due to exposure to herbicide agents)

4.  Entitlement to service connection for prostate disability 
as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The record shows that the veteran was previously denied 
service connection for acne in a March 1969 rating decision 
which became final as a result of the veteran's failure to 
appeal it.  The veteran now raises the claim of service 
connection for acne as due to herbicide exposure.  Claims for 
service connection chloracne or other acneform disease 
consistent with chloracne are now subject to presumptive 
service connection under the liberalizing criteria set forth 
in 38 U.S.C.A. §§  3.307 and 3.309.  Therefore, the Board 
will decide this aspect of the veteran's appeal on a de novo 
basis.  See Spencer v. Brown, 4 Vet. App. 283 (1993) (when a 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
benefits, an applicant's claim of entitlement under such 
regulation is separate and distinct from a claim previously 
and finally denied).


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In May 2001, the RO informed the veteran that his claims 
folder was being transferred to the Board so that the Board 
could render a decision on his appeal.  He was advised that 
he had 90 days from the date of the letter, or until the date 
the Board issued a decision on the matter, whichever came 
first, to submit additional evidence concerning his appeal.  
He was told to submit that evidence directly to the Board.  
Later that month, the veteran, through his representative, 
submitted a release form that authorized VA to contact P.A. 
Dickinson, M.D., and obtain the veteran's medical records.  
The veteran indicated that Dr. Dickinson treated him for 
cystic acne, an enlarged prostate, and decreased hearing.  
The veteran's representative requested the Board to attempt 
to obtain a copy of Dr. Dickinson's pertinent treatment 
records.  

The Board further notes that the veteran has not been 
provided a VA examination to determine if he has chloracne or 
other acneform disease consistent with chloracne or to 
determine the nature and etiology of any currently present 
prostate disability.

Finally, the Board notes that in the August 2000 rating 
decision and in the Statement of the Case, the RO adjudicated 
the new and material issues on appeal under the new and 
material standard set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), a standard which was invalidated in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

In light of these circumstances, this case is REMANDED to the 
RO for the following development:

1.  The RO should request the veteran to 
provide the names, addresses and approximate 
dates of treatment or evaluation for all VA 
and non-VA health care providers who have 
treated or evaluated him at any time since his 
discharge from service for any of the 
disabilities for which service connection is 
sought.  After the requested information and 
any necessary authorization have been 
received, the RO should attempt to obtain a 
copy of all indicated records not already 
included in the claims folder, to include 
those of P.A. Dickinson, M.D., at Two Gateway 
Center, 603 Stanwix Street, Pittsburgh, PA 
15222.

2.  If the RO is unable to obtain a copy of 
any records identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide a 
copy of such records.

3.  The veteran should be requested to submit 
medical evidence, such as a statement from a 
physician, linking current disability of his 
left ear to the ear infections he experienced 
during service.

4.  Upon completion of the above development, 
the veteran should be provided an examination 
by a physician with appropriate expertise to 
determine the extent and etiology of any 
current acne problem.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  If the veteran fails 
to report for the examination, a copy of the 
notification letter should be included in the 
claims folder.  The claims folder, to include 
a copy of this Remand and any additional 
evidence secured, must be made available to 
and reviewed by the examiner.  Any necessary 
testing should be conducted.  A diagnosis of 
chloracne or other acneform disorder 
consistent with chloracne should be made or 
ruled out.  If the diagnosis is ruled out, the 
examiner should explain why the veteran does 
not meet the criteria for this diagnosis.  If 
any other form of acne is diagnosed, the 
examiner should provide an opinion based upon 
the examination results and a review of the 
claims folder as to whether it is at least as 
likely as not that the disorder is 
etiologically related to his exposure to 
herbicide agents or any other incident of the 
veteran's active service.  The rationale for 
all opinions expressed should be explained.

5.  The veteran should also be provided an 
examination by a physician with appropriate 
expertise to determine the extent and etiology 
of any currently present prostate disorder.  
The veteran should be notified of the date, 
time, and place of the examination in writing.  
The claims folder, to include a copy of this 
Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner.  Any necessary testing should be 
conducted.  Based upon the examination results 
and a review of the claims folder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
the veteran's prostate disability, if present, 
is etiologically related to his exposure to 
herbicide agents or any other incident during 
his active service.  The rationale for all 
opinions expressed should be explained.

6.  Then, the RO should ensure that the above 
development has been completed and should 
undertake any other development it determines 
to be warranted to comply with the 
notification and duty to assist requirements 
of the VCAA.

7.  Then, the RO should readjudicate the issues on 
appeal.  In readjudicating the new and material 
issues on appeal, the RO should consider the 
standard set forth in 38 C.F.R. § 3.156(a).  In 
addition, the claim for service connection for 
chloracne or other acneform disease consistent 
with chloracne should be adjudicated on a de novo 
basis, rather than a new and material basis.  If 
the benefits sought on appeal are not granted to 
the veteran's satisfaction, the RO should issue a 
Supplemental Statement of the Case to the veteran 
and his representative and afford them an 
appropriate opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate outcome warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


